department of the treasury internal_revenue_service washington d c number info release date u i l conex-121325-03 cc tege eb qp2 date dear this letter responds to your inquiry of date to the department of the treasury your constituent mr requests a treasury_department ruling concerning his application_for a hardship_withdrawal from his sec_457 plan account i cannot discuss situation without additional information including a copy of his employer's sec_457 plan however i can give you general information concerning the hardship_withdrawal and other relevant provisions of sec_457 of the internal_revenue_code the code sec_457 states that compensation deferred under an eligible_plan of a governmental entity and any income attributed to that deferred_compensation are taxable in the year the deferred amounts are paid to the plan participant or the participant's beneficiary not in the year deferred amounts deferred in an eligible_plan generally cannot be distributed until a participant ends employment with the employer or attains age 70½ whichever is earlier however an exception to this general_rule allows payments to be made at any time for an unforeseeable_emergency sec_457 allows the plan and its administrator to accelerate the payment of the amount remaining payable to the participant for an unforeseeable_emergency proposed sec_1_457-6 of the income_tax regulations defines an unforeseeable_emergency as a severe financial hardship to the employee resulting from a sudden and unexpected illness or accident of the employee or of a dependent loss of property due to casualty or other similar extraordinary and unforeseeable circumstances arising from events beyond the employee's control the plan cannot make emergency payments if the hardship can be relieved through insurance by liquidating other assets if this would not cause a hardship or by ceasing deferrals under the sec_457 plan in addition the amount the participant withdraws must be limited to the amount reasonably necessary to satisfy the emergency it appears from your constituent's letter that his employer's sec_457 plan permits its administrator to approve accelerated payments for an unforeseeable_emergency if the requested payments comply with these requirements however sec_457 does not require plans to offer hardship withdrawals employers or their plan administrators not the irs decide how to apply these guidelines and whether to grant emergency payments to the employee or retiree recently we published proposed_regulations to update the sec_457 regulations to clarify what constitutes an unforeseeable_emergency proposed sec_1_457-6 states the imminent foreclosure of or eviction from the participant’s or beneficiary’s primary residence may constitute an unforeseeable_emergency in addition the need to pay for medical_expenses including non-refundable deductibles as well as for the cost of prescription drug medication may constitute an unforeseeable_emergency another provision of the proposed_regulations under sec_1_457-6 would authorize but not require governmental sec_457 plans to make bona-fide loans to participants from their accounts within certain limitations if the governmental b plan permits loans its participants would not have to demonstrate an unforeseeable_emergency or any other reason to obtain a loan for a term of five-years or less for amounts under dollar_figure to the extent available in their sec_457 plan accounts i have enclosed a copy of these proposed_regulations and highlighted the portions that deal with an unforeseeable_emergency and plan loans we hope to promulgate these revised provisions as final regulations by this summer i hope this information including the proposed_regulations is helpful if you need more information please contact of my staff at sincerely alan tawshunsky assistant chief_counsel employee_benefits office of the division counsel associate chief_counsel tax exempt government entities enclosure
